

116 HR 8811 IH: COVID–19 Data Accuracy Act
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8811IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Ms. Finkenauer (for herself, Mr. Loebsack, and Mrs. Axne) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo initiate an inquiry and report on COVID–19 data quality, sharing, transparency, access, and analysis and develop a process to correct inaccurate information reported with respect to the COVID–19 public health emergency, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Data Accuracy Act.2.Protecting data quality, sharing, transparency, access, and analysis(a)Inquiry and submission(1)In generalNot later than 7 days after the date of the enactment of this Act, the Comptroller General shall initiate an inquiry into any changes or interruptions in data quality, sharing, transparency, access, and analysis or access to relevant analytics resulting from the changes to COVID–19 hospital data reporting requirements initiated by the White House Coronavirus Task Force and the Department of Health and Human Services on July 13, 2020.(2)Submission of findingsNot later than 45 days after initiation of an inquiry under paragraph (1), the Comptroller General shall submit findings with respect to such inquiry to the Committee on Energy and Commerce of the House of Representatives, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Department of Health and Human Services, in oral briefings, which shall address—(A)any changes or interruptions described in paragraph (1), including whether such changes increased, decreased, expedited, or delayed the data quality, sharing, transparency, access, and analysis or access to relevant analytics, with respect to—(i)the public;(ii)State, local, Tribal, and territorial health departments;(iii)hospitals; and(iv)Federal agency officials, including officials in the Department of Health and Human Services and Centers for Disease Control and Prevention; and(B)any impact to, or interruptions in, delivery of supplies, including personal protective equipment, ventilators, and COVID–19 therapeutics, to States or other entities resulting from any changes or interruptions described in paragraph (1).(b)Access to reporting systemThe Secretary shall, not later than 7 days after the date of enactment of this Act, provide the Comptroller General with access to the information technology systems maintained by the Department of Health and Human Services to enable the Comptroller General to independently access, view, download, and retrieve data from such systems for the purpose of carrying out this section.(c)Addressing issuesNot later than 7 days after the Comptroller General submits the findings to Congress pursuant to subsection (a)(2), the Secretary shall—(1)correct any decreases or delays identified by the Comptroller General in the findings;(2)address issues with respect to data quality, sharing, transparency, access, and analysis and access to relevant analytics; and(3)ensure that such data quality, sharing, transparency, access, and analysis and access to relevant analytics are equal to or better than they were as of July 12, 2020.(d)ReportNot later than 18 months after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the impact of changes or interruptions to COVID–19 hospital data reporting requirements described in subsection (a). In preparing such report, the Comptroller General shall collect information from relevant stakeholders, as appropriate. Such report shall—(1)detail any such changes or interruptions to data quality, sharing, transparency, access, and analysis, or access to relevant analytics, for the entities described in subsection (a)(2)(A), including whether such changes or interruptions increased, decreased, expedited, or delayed such data or access to relevant analytics;(2)describe challenges faced by hospitals, States, localities, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), Urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), territories, Federal agencies, and the public resulting from such changes or interruptions;(3)describe the extent to which such changes or interruptions may allow for manipulation of such data in a manner that results in the entities described in paragraph (2) receiving information that is different from information provided to the Department of Health and Human Services;(4)assess the extent to which such changes or interruptions increased or decreased the number of hospitals reporting data and the completeness and quality of data reported by hospitals;(5)determine whether any States deployed the National Guard to assist in hospital data reporting (as suggested in communications from the White House Coronavirus Task Force and the Department of Health and Human Services on July 13, 2020) and whether any such deployment had a measurable effect on the speed, content, or quality of such reporting;(6)describe the decision-making process within the Department of Health and Human Services that led to the changes initiated on July 13, 2020, including—(A)the role of the Centers for Disease Control and Prevention in such process;(B)any analysis conducted by the Department of Health and Human Services or the Centers for Disease Control and Prevention that assessed the quality and completeness of different data streams (including the National Healthcare Safety Network, TeleTracking, and data reported by States to the Protect System of the Department of Health and Human Services), prior to July 13, 2020;(C)any external input into the decision-making process, including from other Federal agencies, States, localities, Indian Tribes (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)), Urban Indian organizations (as defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)), territories, or hospitals;(D)the public health justification for the changes; and(E)any other justification for such changes; and(7)assess the process used to address—(A)decreases or delays identified under subsection (c)(1); and(B)issues described in subsection (c)(2).(e)Interim reportNot later than 6 months after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate an interim report on the initial findings with respect to information required to be in the report under subsection (d).3.Correcting inaccuracies(a)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary shall, in coordination with the Director of the Centers for Disease Control and Prevention and reporting entities, develop a process to correct inaccurate information collected, reported, or distributed with respect to the COVID–19 public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(b)RequirementsThe process under subsection (a) shall—(1)identify and correct inaccurate information in a timely manner;(2)consider data made available by—(A)the Department of Health and Human Services and the Centers for Disease Control and Prevention; and(B)reporting entities (including data provided to the Secretary in accordance with the State plans referred to in subsection (e));(3)permit the public to report on inaccurate information described in subsection (a); and(4)include technical assistance, as necessary, for reporting entities.(c)Public notificationThe Secretary shall, in a manner that protects personally identifiable information from disclosure and complies with applicable Federal law on privacy—(1)in a timely manner, notify the public of—(A)inaccurate information identified pursuant to the process developed under subsection (a); and(B)the steps used to correct the inaccurate information; and(2)after notifying the public under paragraph (1), in a reasonable period of time, make a public certification that such inaccurate information has been corrected.(d)GuidanceNot later than 30 days after the date of the enactment of this Act, the Secretary shall issue guidance to reporting entities with respect to identifying and correcting inaccurate information described in subsection (a) in the data collected, reported, or distributed by such agencies. Such guidance shall include a method—(1)to notify the Secretary when such inaccurate information is identified; and(2)to collaborate with the Secretary to correct and notify the public of such inaccurate information in accordance with subsection (c).(e)State plansNot later than 60 days after the date of the enactment of this Act, the Secretary shall require each State that submitted to the Secretary a COVID–19 testing plan under the heading “Public Health and Social Services Emergency Fund” in title I of division B of the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139) to update the plan to include a process for correcting inaccurate information described in subsection (a) based on the guidance issued under subsection (d).(f)Reports(1)Preliminary reportsNot later than 90 days after the date of the enactment this Act, and every 30 days thereafter, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a preliminary report on—(A)the inaccurate information that is corrected the most through the process developed under subsection (a); and(B)best practices for identifying, correcting, and notifying the public of such inaccurate information.(2)Final reportNot later than 3 months after the end of the public health emergency described in subsection (a), the Secretary shall submit to the committees referred to in paragraph (1) a final report on—(A)the inaccurate information described in paragraph (1)(A); and(B)the effectiveness of the process developed under subsection (a) to address such inaccurate information.4.DefinitionsIn this Act:(1)Comptroller GeneralThe term Comptroller General means the Comptroller General of the United States.(2)Reporting entitiesThe term reporting entities means State, territorial, and local health departments, hospitals, and any other entity that either directly or indirectly reports information to the Secretary with respect to the COVID–19 public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d).(3)SecretaryThe term Secretary means the Secretary of Health and Human Services.